Case 5:21-cv-00768-SMH-JPM Document 11 Filed 08/20/21 Page 1 of 1 PageID #: 69




                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF LOUISIANA
                             SHREVEPORT DIVISION

RONALD E. WILLIAMS #403681,                 CIVIL DOCKET NO. 5:21-CV-00768-P
Petitioner

VERSUS                                      CHIEF JUDGE S. MAURICE HICKS, JR.

STATE OF LOUISIANA,                         MAGISTRATE JUDGE PEREZ-MONTES
Respondent


                                    JUDGMENT


         For the reasons contained in the Report and Recommendation of the Magistrate

 Judge previously filed herein (Record Document 10), noting the absence of objections

 thereto, and concurring with the Magistrate Judge’s findings under the applicable law;

         IT IS HEREBY ORDERED that the Petition for Writ of Habeas Corpus (Record

 Documents 1 & 5) is DISMISSED WITHOUT PREJUDICE for lack of jurisdiction.

         THUS DONE AND SIGNED in Shreveport, Louisiana, this 19th day of August,

 2021.
